                           1

                           2

                           3

                           4

                           5

                           6

                           7                         IN THE UNITED STATES DISTRICT COURT
                           8                           NORTHERN DISTRICT OF CALIFORNIA
                           9                                       OAKLAND DIVISION
                          10   STEVEN BRUCE,                                      Case No.: 4:18-cv-05022-HSG
                          11                    Plaintiff,
                                                                                  [Hon. Judge Haywood S. Gilliam, Jr.]
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                          12
                                      v.
      L OS A NGELES




                          13                                                      ORDER GRANTING DEFENDANT
                               ALEX M. AZAR II, Secretary of the                  ENVISION INSURANCE COMPANY’S
                          14   Department of Health and Human Services,           REQUEST TO APPEAR
                               ENVISION INSURANCE COMPANY,                        TELEPHONICALLY AT THE INITIAL
                          15                                                      CASE MANAGEMENT CONFERENCE
                               BLUE SHIELD OF CALIFORNIA, and,
                               DOES 1-50,                                         PURSUANT TO LOCAL RULE 16-10(a)
                          16

                          17                    Defendants.                       Date: November 27, 2018
                                                                                  Time: 2:00 p.m.
                          18                                                      Crtrm: 2
                          19

                          20

                          21

                          22

                          23

                          24

                          25

                          26

                          27

                          28


                                                              ORDER RE DEFENDANT ENVISION INSURANCE COMPANY’S REQUEST TO APPEAR
                                               TELEPHONICALLY AT THE INITIAL CASE MANAGEMENT CONFERENCE; CASE NO.: 4:18-CV-05022-HSG
                           1          Having considered Defendant Envision Insurance Company’s (“Envision’s”) request for
                           2   telephonic appearance pursuant to Local Rule 16-10(a), and good cause appearing, IT IS
                           3
                               HEREBY ORDERED that Envision’s counsel is excused from personally appearing at the
                           4
                               upcoming Initial Case Management Conference set for November 27, 2018, at 2:00 p.m., and
                           5
                               may appear telephonically. Counsel shall contact CourtCall at (866) 582-6878 to make
                           6

                           7   arrangements for the telephonic appearance.

                           8

                           9
                                      IT IS SO ORDERED.
                          10
                               Dated: November 20, 2018                      _______________________________________
                          11                                                       HON. HAYWOOD S. GILLIAM, JR.
                                                                               UNITED STATES DISTRICT COURT JUDGE
B AKER & H OSTETLER LLP
   A TTORNEYS AT L A W




                          12
      L OS A NGELES




                          13

                          14

                          15

                          16

                          17

                          18

                          19

                          20

                          21

                          22

                          23

                          24

                          25

                          26

                          27

                          28

                                                                                1
                                                               ORDER RE DEFENDANT ENVISION INSURANCE COMPANY’S REQUEST TO APPEAR
                                                TELEPHONICALLY AT THE INITIAL CASE MANAGEMENT CONFERENCE; CASE NO.: 4:18-CV-05022-HSG
